330 S.W.3d 866 (2011)
Peggy CROWELL, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72122.
Missouri Court of Appeals, Western District.
February 1, 2011.
Mikah K. Thompson, Kansas City, MO, for Appellant.
Jeannie Desir Mitchell, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
Peggy Crowell ("Crowell") appeals the Labor and Industrial Relations Commission's ("Commission") order disqualifying her for waiting week credit and unemployment benefits. Crowell contends that the Commission erred in affirming the denial of her benefits in that CVS/Caremark ("Employer") failed to prove that Crowell engaged in willful misconduct. We affirm. Rule 84.16(b).